Order entered June 2, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01595-CV

                             JUANITA GAROFALO, Appellant

                                               V.

                        DALLAS AREA RAPID TRANSIT, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-03116-E

                                           ORDER
       Before the Court is appellant’s May 22, 2014 motion to correct and file complete clerk’s

record and second motion for extension of time to file brief. In her motion, appellant, who is

appearing pro se, identifies “a few” documents missing from the clerk’s record and requests the

Court “direct the Clerks of all courts in which this case has been docketed to compile a complete

record of the case and file it immediately.” Appellant also requests the deadline for filing her

brief, which was due May 23, 2014, be extended to thirty days from the filing of the complete

clerk’s record.

       Because appellant has failed to provide a complete list of all the items omitted from the

record, we DENY her request to direct the clerk to file a supplemental clerk’s record. See TEX.

R. APP. P. 34.5(b)(2). We GRANT appellant’s extension motion to the extent we ORDER the
brief be filed no later than July 11, 2014. In accordance with rule of appellate procedure 34.5,

appellant shall file directly with the trial court clerk any request for a supplemental clerk’s record

no later than June 5, 2014. See TEX. R. APP. P. 34.5(b)(2), (c). Appellant is cautioned that no

further extensions will be granted absent exigent circumstances.

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE